 
 
 
EXHIBIT 10.49


TERMS OF CHANGE IN CONTROL AGREEMENT WITH AN EXECUTIVE OFFICER
 


The form of Change in Control Agreement (the “Agreement”), filed as Exhibit 10.2
to the Registrant’s Quarterly Report on From 10-Q for the quarterly period ended
June 30, 2009, contains blanks where the multiple of the executive’s base amount
and the term of continued benefits provided under the Agreement vary for certain
executives.  The executive officers who entered into the Agreement, the multiple
of the executive’s base amount and the term of continued benefits provided under
the Agreement are listed in the following chart:



 
Number of
Times Base
Amount
Term of
Continued
Benefits
Executive Officer
Section (4 a)
Section (4 b & c)
Barbara J. Perino
   
Executive Vice President, Operations and Technology of the Bank
2 times
24 months


